--------------------------------------------------------------------------------

Exhibit 10.1

Subscription Agreement

U.S. Geothermal Inc.
1505 Tyrell Lane
Boise, Idaho 83706

Gentlemen:

The undersigned (the “‘Investor”) hereby confirms its agreement with U.S.
Geothermal Inc., a Delaware corporation (the “Company”), as follows:

1.

This Subscription Agreement, including the Terms and Conditions For Purchase of
Units attached hereto as Annex I (collectively, (this “Agreement”) is made as of
the date set forth below between the Company and the Investor.

2.

The Company has authorized the sale and issuance to certain investors of up to
an aggregate of 5,000,000 units of the Company (the “Units”), subject to
adjustment by the Company’s Board of Directors, or a committee thereof, with
each Unit consisting of (i) one share of common stock of the Company, par value
US$0.001 per share (the “Common Shares”), and (ii) one-half of one common share
purchase warrant (a “Warrant” and, collectively, the “Warrants”). Each whole
Warrant will entitle the holder to purchase one (1) Common Share at an exercise
price of US$1.075 per Common Share (subject to adjustment) and is exercisable
for a period of twelve (12) months from the Closing Date (as defined in Annex
1). The certificate representing the Warrants shall be in substantially the form
of Exhibit B attached hereto (the “Warrant Certificate”). The aggregate of up to
5,000,000 Common Shares so proposed to be sold is hereinafter referred to as the
“Shares.” The Units will not be issued or certificated. The Shares and the
Warrants are immediately separable and will be issued separately. The Common
Shares issuable upon exercise of the Warrants are referred to herein as the
“Warrant Shares” and, together with the Units, the Shares and the Warrants, are
referred to herein as the “Securities”).

3.

The offer and sale of the Units (the “Offering”) are being made pursuant to (1)
the Company’s effective Registration Statement including a base prospectus (the
“Base Prospectus”) on Form S-3 (File No. 333-170202) (which, together with all
amendments or supplements thereto is referred to herein as the “Registration
Statement”) filed by the Company with the U.S. Securities and Exchange
Commission (the “Commission”), (2) if applicable, certain “free writing
prospectuses” (as that term is defined in Rule 405 under the U.S. Securities Act
of 1933, as amended (the “Securities Act”)), that have been or will be filed
with the Commission and delivered to the Investor on or prior to the date hereof
(each, an “Issuer Free Writing Prospectus”), and (3) a Prospectus Supplement
(the “Prospectus Supplement” and together with the Base Prospectus, the
“Prospectus”) containing certain supplemental information regarding the Units
and the terms of the Offering that has been or will be filed with the Commission
and delivered to the Investor (or made available to the Investor by the filing
by the Company of an electronic version thereof with the Commission).

--------------------------------------------------------------------------------

4.

The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the Units set forth
below for the aggregate purchase price set forth below. The Units shall be
purchased pursuant to the Terms and Conditions for Purchase of Units attached
hereto as Annex I and incorporated herein by this reference as if fully set
forth herein. The Investor acknowledges that the Offering is not being
underwritten by the placement agent (the “Placement Agent”) named in the
Prospectus Supplement and that there is no minimum offering amount.

5.

The manner of settlement of the Common Shares included in the Units purchased by
the Investor shall be as follows:

[_]

A.

Delivery by crediting the account of the Investor’s prime broker (as specified
by such Investor on Exhibit A annexed hereto) with the Depository Trust Company
(“DTC”) through its Deposit/Withdrawal At Custodian (“DWAC”) system, whereby the
Investor’s prime broker shall initiate a DWAC transaction on the Closing Date
using its DTC participant identification number, and released by Computershare,
the Company’s transfer agent (the “Transfer Agent”), to the Investor at the
Company’s direction. NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF
THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:


  (I)

DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH
THE SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE TRANSFER AGENT TO
CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND

      (II)

REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE
FOR THE UNITS BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING ACCOUNT:

N.B. Wire instructions to Dorsey & Whitney (or such other funds recipient as may
be agreed upon by the Company, the Placement Agent and the Investors, subject to
the satisfaction of all regulatory requirements) will be provided separately.

[_]

B.

Delivery by the Transfer Agent of a stock certificate evidencing the Shares
registered in the name of the registered holder specified by the Investor on
Exhibit A attached hereto to the address specified by the Investor on Exhibit A
attached hereto, at the Company’s direction. NO LATER THAN ONE (1) BUSINESS DAY
AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE
INVESTOR SHALL REMIT THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE
FOR THE UNITS BEING PURCHASED BY THE INVESTOR BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS TO THE FOLLOWING ACCOUNT:

-2-

--------------------------------------------------------------------------------

N.B. Wire instructions to Dorsey & Whitney (or such other funds recipient as may
be agreed upon by the Company, the Placement Agent and the Investor, subject to
the satisfaction of all regulatory requirements) will be provided separately.

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) UNLESS BOX 5.B. IS
CHECKED, ARRANGE FOR SETTLEMENT BY WAY OF DWAC IN A TIMELY MANNER. IF THE
INVESTOR DOES NOT DELIVER THE AGGREGATE PURCHASE PRICE FOR THE UNITS OR DOES NOT
MAKE PROPER ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES AND
WARRANTS MAY NOT BE DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE
EXCLUDED FROM THE CLOSING ALTOGETHER.

6.

The executed Warrants shall be delivered in accordance with the terms thereof.

7.

The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”) or
an Associated Person (as such term is defined under the FINRA’s NASD Membership
and Registration Rules Section 1011) as of the Closing, and (c) neither the
Investor nor any group of Investors (as identified in a public filing made with
the Commission) of which the Investor is a part in connection with the Offering,
acquired, or obtained the right to acquire, twenty percent (20%) or more of the
Common Shares (or securities convertible into or exercisable for Common Shares)
or the voting power of the Company on a post-transaction basis. Exceptions:

____________________________________________________________________

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

8.

The Investor represents that it has received (or otherwise had made available to
it by the filing by the Company of an electronic version thereof with the
Commission) the Base Prospectus contained as part of the Company’s Registration
Statement filed on November 24, 2010 and declared effective on December 1, 2010,
the documents incorporated by reference therein and any Issuer Free Writing
Prospectus (collectively, the “Disclosure Package”), prior to or in connection
with the receipt of this Agreement.

-3-

--------------------------------------------------------------------------------

9.

No offer by the Investor to buy Units will be accepted and no part of the
Purchase Price will be delivered to the Company until the Investor has received
the Disclosure Package and the Company has accepted such offer by countersigning
a copy of this Agreement, and any such offer may be withdrawn or revoked,
without obligation or commitment of any kind, at any time prior to the Company
(or the Placement Agent on behalf of the Company) sending (orally, in writing or
by electronic mail) notice of its acceptance of such offer. An indication of
interest will involve no obligation or commitment of any kind until the Investor
has been delivered the Disclosure Package and this Agreement is accepted and
countersigned by or on behalf of the Company.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

-4-

--------------------------------------------------------------------------------

Number of Units: _________________________
Purchase Price Per Unit: US$1.00                               
Aggregate Purchase Price: US$__________________________
Number of Warrant Shares (equal to number of Units multiplied by 0.5 and rounded
down to the nearest whole number): _______________________________________

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

Dated as of: February _____, 2011     INVESTOR   By:   Print Name:   Title:  
Address:        


Agreed and Accepted this ___ day of _____________, 2011:   U.S. GEOTHERMAL INC.
  By:                                                                 
Title:                                                             

[Signature Page to Subscription Agreement]

--------------------------------------------------------------------------------

ANNEX 1

TERMS AND CONDITIONS FOR PURCHASE OF UNITS

1.

Authorization and Sale of the Units. Subject to the terms and conditions of this
Agreement, the Company has authorized the sale of the Units.

2.

Agreement to Sell and Purchase the Units; Placement Agent.

2.1

At the Closing (as defined in Section 3.1). the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Units set forth on the last page of
the Agreement to which these Terms and Conditions for Purchase of Units are
attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.

2.2

The Company proposes to enter into substantially this same form of Subscription
Agreement with each investor that was solicited (collectively, the “Other
Investors”) and expects to complete sales of Units to them. The Investor and the
Other Investors are hereinafter sometimes collectively referred to as the
“Investors”.

2.3

The Investor acknowledges that the Company intends to pay Prosdocimi Limited
(the “Placement Agent”) a fee payable in Units equal to 2.5% of that portion of
the offering outside of the Unites States and certain expenses in respect of the
sale of the Units.

2.4

The Company confirms that neither it nor any other person acting on its behalf
has provided the Investor or their agents or counsel with any information that
constitutes or could reasonably be expected to constitute material, nonpublic
information, except as will be disclosed in the Prospectus and/or in any Current
Report on Form 8-K filed or to be filed by the Company with the Commission. The
Company understands and confirms that the Investor will rely on the foregoing
representations in effecting transactions in securities of the Company.

3.

Closings and Delivery of the Units and Funds.

3.1

Closing. The completion of the purchase and sale of the Units (the “Closing”)
will occur at a place and time (the “Closing Date”) to be specified by the
Company and the Placement Agent, and of which the Investors will be notified in
advance by the Placement Agent in accordance with Rule 15c6-l promulgated under
the U.S. Securities Exchange Act of 1934, as amended (the “Exchange Act”). Under
Rule 15c6-1 under the Exchange Act, trades in the secondary market generally are
required to settle in three business days, unless the parties to any such trade
expressly agree otherwise. The Closing Date may not occur within three business
days of the execution of this Agreement. Accordingly, Investors who wish to
trade Shares on any day prior to three business days before delivery should
consult their own advisors and may be required to specify alternative settlement
arrangements to prevent a failed settlement. At the Closing, (a) the Company
shall cause Computershare, the Company’s transfer agent (the “Transfer Agent”),
to deliver to the Investor the number of Shares set forth on the Signature Page
registered in the name of the Investor or, if so indicated on the Investor
Questionnaire attached hereto as Exhibit A, in the name of a nominee designated
by the Investor, (b) the Company shall cause to be delivered to the Investor one
Warrant Certificate representing the right to purchase the number of Warrant
Shares set forth on the Signature Page, and (c) the aggregate purchase price for
the Units being purchased by the Investor will be delivered by or on behalf of
the Investor to the Company.

A1-1

--------------------------------------------------------------------------------

3.2

Conditions to the Obligations of the Parties.

(a)

Conditions to the Company’s Obligations. The Company’s obligation to issue and
sell the Units to the Investor shall be subject to: (i) the receipt by the
Company of the purchase price for the Units being purchased hereunder as set
forth on the Signature Page; and (ii) the accuracy of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing Date.

(b)

Conditions to the Investor’s Obligations. The Investor’s obligation to purchase
the Units will be subject to the accuracy of the representations and warranties
made by the Company and the fulfillment of those undertakings of the Company to
be fulfilled prior to the Closing Date. The Investor’s obligations are expressly
not conditioned on the purchase by any or all of the Other Investors of the
Units that they have agreed to purchase from the Company.

3.3

Delivery of Funds. Delivery by Wire Transfer. No later than one (1) business day
after the execution of this Agreement by the Investor and the Company, the
Investor shall remit by wire transfer the amount of funds equal to the aggregate
purchase price for the Units being purchased by the Investor to the following
account designated by the Company:

N.B. Wire instructions for Dorsey & Whitney (or such other funds recipient as
may be agreed upon by the Company, the Placement Agent and the Investors,
subject to the satisfaction of all regulatory requirements) will be provided
separately.

3.4

Delivery of Shares. Delivery by Electronic Book-Entry at The Depository Trust
Company. Unless the Investor has checked Box 5.B. of the Subscription Agreement,
no later than one (1) business day after the execution of this Agreement by the
Investor and the Company, the Investor shall direct the broker-dealer at which
the account or accounts to be credited with the Shares being purchased by such
Investor are maintained, which broker/dealer shall be a DTC participant, to set
up a DWAC instructing the Transfer Agent to credit such account or accounts with
the Shares. Such DWAC instruction shall indicate the settlement date for the
deposit of the Shares, which date shall be provided to the Investor by the
Placement Agent. Upon the closing of the Offering, the Company shall direct the
Transfer Agent to credit the Investor’s account or accounts with the Shares
pursuant to the information contained in the DWAC.

4.

Representations, Warranties and Covenants of the Investor.

The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agent that:

4.1

The Investor (a) is knowledgeable, sophisticated and experienced in making, and
is qualified to make decisions with respect to, investments in securities
presenting an investment decision like that involved in the purchase of the
Units, including investments in securities issued by the Company and investments
in comparable companies, and has requested, received, reviewed and considered
all information it deemed relevant in making an informed decision to purchase
the Units, (b) the Investor has answered all questions on the Investor
Questionnaire for use in preparation of the Prospectus Supplement and the
answers thereto are true and correct as of the date hereof and will be true and
correct as of the Closing Date and (c) the Investor, in connection with its
decision to purchase the number of Units set forth on the Signature Page, is
relying only upon the Disclosure Package and the documents incorporated by
reference therein.

A1-2

--------------------------------------------------------------------------------

4.2

(a) No action has been or will be taken in any jurisdiction outside the United
States by the Company or the Placement Agent that would permit an offering of
the Shares, or possession or distribution of offering materials in connection
with the issue of the Shares, in any jurisdiction outside the United States
where action for that purpose is required, (b) if the Investor is outside the
United States, it will comply with all applicable laws and regulations in each
foreign jurisdiction in which it purchases, offers, sells or delivers Shares or
has in its possession or distributes any offering material, in all cases at its
own expense, (c) the Placement Agent is not authorized to make and has not made
any representation, disclosure or use of any information in connection with the
issue, placement, purchase and sale of the Securities, except as set forth or
incorporated by reference in the Prospectus.

4.3

(a) The Investor has full right, power, authority and capacity to enter into
this Agreement and to consummate the transactions contemplated hereby and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, and (b) this Agreement constitutes a valid and binding
obligation of the Investor enforceable against the Investor in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and except as
to the enforceability of any rights to indemnification or contribution that may
be violative of the public policy underlying any law, rule or regulation
(including any federal or state securities law, rule or regulation).

4.4

The Investor understands that nothing in this Agreement, the Prospectus, the
Disclosure Package or any other materials presented to the Investor in
connection with the purchase and sale of the Units constitutes legal, tax or
investment advice. The Investor has consulted such legal, tax and investment
advisors and made such investigation as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of Units. The Investor
also understands that there is no established public trading market for the
Warrants being offered in the Offering, and that the Company does not expect
such a market to develop. In addition, the Company does not intend to apply for
listing of the Warrants on any securities exchange. The Investor understands
that without an active market, the liquidity of the Warrants will be limited.

4.5

The Investor will maintain the confidentiality of all information acquired as a
result of the transactions contemplated hereby prior to the public disclosure of
that information by the Company in accordance with Section 14 of this Annex.

A1-3

--------------------------------------------------------------------------------

4.6

Since the time at which the Placement Agent first contacted such Investor about
the Offering, the Investor has not disclosed any information regarding the
Offering to any third parties (other than its legal, accounting and other
advisors in connection with the Offering) and has not engaged in any purchases
or sales of the securities of the Company (including, without limitation, any
Short Sales (as defined herein) involving the Company’s securities). The
Investor covenants that it will not engage in any purchases or sales of the
securities of the Company (including Short Sales) prior to the time that the
transactions contemplated by this Agreement are publicly disclosed. The Investor
agrees that it will not use any of the Securities acquired pursuant to this
Agreement to cover any short position in the Common Shares if doing so would be
in violation of applicable securities laws. For purposes hereof, “Short Sales”
include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act, whether or not against
the box, and all types of direct and indirect share pledges, forward sales
contracts, options, puts, calls, short sales, swaps, “put equivalent positions”
(as defined in Rule 16a-1(h) under the Exchange Act) and similar arrangements
(including on a total return basis), and sales and other transactions through
non-U.S. broker dealers or foreign regulated brokers.

4.7

The Investor represents and warrants that it is a resident of the jurisdiction
set out on the execution page of this Agreement, which address is the residence,
registered office or place of business of the Investor, and that such Investor
(i) is not a resident of Canada nor is it purchasing the Units for the account
or benefit of a Canadian resident; (ii) was not offered the Units in Canada, and
(iii) did not execute or deliver this Agreement in Canada.

4.8

The Investor agrees that at no time within four (4) months and one (1) day after
the Closing Date will it (i) sell, transfer or otherwise dispose of any
Securities to a Canadian resident or, (ii) enter into any discussions,
negotiations or agreements within Canada with respect to the sale, transfer or
disposition of any Securities.

5.

Representations, Warranties and Covenants of the Company.

The Company represents and warrants to, and agrees with, the Investor that:

5.1

The Company and each of its subsidiaries is an entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted and as described in the Disclosure Package. Neither the
Company nor any subsidiary is in violation or default of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. The Company and each of its subsidiaries is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary
and no proceeding has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.

5.2

The Company has the requisite corporate power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder. The execution and delivery of this
Agreement by the Company and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company, the
Company’s Board of Directors or the Company’s shareholders in connection
therewith. This Agreement has been (or upon delivery will have been) duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms.

A1-4

--------------------------------------------------------------------------------

5.3

The execution, delivery and performance by the Company of this Agreement, the
issuance and sale of the Shares to the Investor and the consummation by it of
the transactions contemplated hereby will not (i) conflict with or violate any
provision of the Company’s or any subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
result in the creation of any lien upon any of the properties or assets of the
Company or any subsidiary, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of or conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, any agreement,
credit facility, debt or other instrument (evidencing a Company or subsidiary
debt or otherwise) or other understanding to which the Company or any subsidiary
is a party or by which any property or asset of the Company or any subsidiary is
bound or affected, or (iii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company or a subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company or a subsidiary is bound or affected.

5.4

The Company is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority or any other
person or entity (including, without limitation, any shareholder of the
Company), in connection with the execution, delivery and performance by the
Company of this Agreement and the consummation of the transactions contemplated
hereby, including the sale and issuance of the Shares to the Investor, other
than the approval of the Toronto Stock Exchange and the NYSE Amex LLC and the
filing with the Commission of the Prospectus Supplement, or such other consents
or various waivers which have already been obtained.

5.5

The Shares are duly authorized and, when issued and paid for in accordance with
this Agreement, will be duly and validly issued, fully paid and non-assessable,
free and clear of all liens. The Company has reserved from its duly authorized
capital the maximum number of Common Shares issuable pursuant to this Agreement.
The Registration Statement conforms with the requirements of the Securities Act
of 1933, as amended (the “Securities Act”), including the Base Prospectus, and
such amendments and supplements thereto as may have been required as of the date
of this Agreement. The Registration Statement is effective in respect of the
Shares under the Securities Act and no stop order preventing or suspending the
effectiveness of the Registration Statement or suspending or preventing the use
of the Prospectus has been issued by the Commission and no proceedings for that
purpose have been instituted or, to the knowledge of the Company, are threatened
by the Commission. The Company has filed or will file the Prospectus Supplement
with the Commission on the date hereof. At the time the Registration Statement
and any amendments thereto became effective and at the date of this Agreement,
the Registration Statement (including documents incorporated by reference
therein) and any amendments thereto filed as of the applicable time, conformed
and will conform in all material respects to the requirements of the Securities
Act and did not and will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading; and the Prospectus (including any
documents incorporated by reference therein) and any amendments or supplements
thereto, at the time the Prospectus or any amendment or supplement thereto was
issued and at the Closing Date, conformed and will conform in all material
respects to the requirements of the Securities Act and did not and will not
contain any untrue statement of any material fact or omit to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

A1-5

--------------------------------------------------------------------------------

5.6

The Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for the two years preceding the date
hereof (the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, together with the Prospectus and any
Prospectus Supplement, being collectively referred to herein as the “SEC
Reports”). The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except to the extent that
unaudited financial statements may not contain all footnotes required by GAAP,
and such statements fairly present in all material respects the financial
position of the Company on a consolidated basis as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments.

5.7

The Common Shares are registered pursuant to Section 12(b) of the Exchange Act,
and the Company has taken no action designed to, or that to its knowledge is
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act nor has the Company received any notification that the
Commission is contemplating terminating such registration. The Common Shares are
listed on the Toronto Stock Exchange under the symbol “GTH” and NYSE Amex LLC
under the symbol “HTM”.

5.8

The Company and the Company’s Board of Directors have taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s articles
of association (or similar charter documents) or the laws of its jurisdiction of
incorporation that is or could become applicable to the Investor as a result of
the transactions contemplated hereby and the Company fulfilling their
obligations or exercising their rights under this Agreement, including, without
limitation, as a result of the Company’s issuance of the Shares and the
Investor’s ownership of the Shares.

5.9

The Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated thereby and any advice given by the Investor or any of its
representatives or agents in connection with this Agreement and the transactions
contemplated thereby is merely incidental to the Investor’s purchase of the
Shares. The Company further represents to the Investor that the Company’s
decision to enter into this Agreement has been based solely on the independent
evaluation of the transactions contemplated hereby by the Company and its
representatives.

A1-6

--------------------------------------------------------------------------------

5.10

The Company has not, and to its knowledge no one acting on its behalf has, (i)
taken, directly or indirectly, any action designed to cause or to result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Shares, (ii) sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
Shares, or (iii) paid or agreed to pay to any person any compensation for
soliciting another to purchase any other securities of the Company.

6.

Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement or by the Placement Agent, all
covenants, agreements, representations and warranties made by the Company and
the Investor herein will survive the execution of this Agreement, the delivery
to the Investor of the Shares and Warrants being purchased and the payment
therefor. The Placement Agent shall be a third party beneficiary with respect to
the representations, warranties and agreements of the Investor in Section 4
hereof.

7.

Notices. All notices, requests, consents and other communications hereunder will
be in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or (b) if delivered from
outside the United States, by International Federal Express or facsimile, and
will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two business days after so mailed
and (iv) if delivered by facsimile, upon electronic confirmation of receipt and
will be delivered and addressed as follows:

if to the Company, to:

U.S. Geothermal Inc.
1505 Tyrell Lane
Boise, Idaho 83706
Attention: Daniel J Kunz, Chief Executive Officer
Facsimile: (208) 424-1030

with copies to:

Dorsey & Whitney LLP
Columbia Center
701 Fifth Avenue, Suite 6100
Seattle, Washington 98104
Attention: Christopher J. Barry

A1-7

--------------------------------------------------------------------------------

Kimberley R. Anderson
Facsimile: (206) 903-8820

if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

8.

Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.

9.

Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.

10.

Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

11.

Governing Law. This Agreement will be governed by, and construed in accordance
with, the internal laws of the State of New York, without giving effect to the
principles of conflicts of law that would require the application of the laws of
any other jurisdiction.

12.

Counterparts. This Agreement may be executed in two or more counterparts, each
of which will constitute an original, but all of which, when taken together,
will constitute but one instrument, and will become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties. The Company and the Investor acknowledge and agree that the Company
shall deliver its counterpart to the Investor along with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof with
the Commission).

13.

Confirmation of Sale. The Investor acknowledges and agrees that such Investor’s
receipt of the Company’s signed counterpart to this Agreement, together with the
Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission) shall constitute written confirmation of the
Company’s sale of Units to such Investor.

14.

Press Release. The Company and the Investor agree that the Company shall (a)
prior to the opening of the financial markets in New York City on February 22,
2011 or as soon thereafter as possible issue a press release announcing the
Offering and disclosing all material information regarding the Offering and (b)
as promptly as practicable thereafter, file a Current Report on Form 8-K with
the Commission including, but not limited to, a form of this Agreement and a
form of the Warrant Certificate.

A1-8

--------------------------------------------------------------------------------

EXHIBIT A

U.S. GEOTHERMAL INC.

INVESTOR QUESTIONNAIRE

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

1. The exact name that your Shares and Warrants are to be registered in. You may
use a nominee name if appropriate:           2. The relationship between the
Investor and the registered holder listed in response to item 1 above:          
3. The mailing address of the registered holder listed in response to item 1
above:           4. The Social Security Number or Tax Identification Number of
the registered holder listed in the response to item 1 above:           5. Name
of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):           6. DTC Participant Number:  
          7. Name of Account at DTC Participant being credited with the Shares:
          8. Account Number at DTC Participant being credited with the Shares:  


--------------------------------------------------------------------------------

EXHIBIT B

U.S. GEOTHERMAL INC.

FORM OF WARRANT
(attached)

--------------------------------------------------------------------------------